TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00079-CR



                                  Michael David Juarez, Appellant

                                                   v.

                                    The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
       NO. 14170, HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 In December 2012, appellant pled guilty to assault–family violence and was placed

on probation for two years. In April 2012, the State filed a motion to revoke, and in December 2012,

appellant pled true. The trial court revoked his probation and sentenced him to one year in the county

jail. At the hearing on the State’s motion to revoke, the trial court stated on the record that the case

was not a plea-bargain case and that appellant had the right to appeal. The only certification of his

right to appeal, however, is from the original December 2010 conviction and states that the cause

was a plea-bargain case and that appellant had no right to appeal.1

                 In determining whether an appellant in a criminal case has the right to appeal, we

examine the trial court’s certification for defectiveness, defined as a certification that is “correct in

form but which, when compared to the record before the court, proves to be inaccurate.” Dears v.


        1
            Appellant and his trial counsel both signed the certification form.
State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005). If the certification appears to be defective, we

must obtain a correct certification. Id. at 614-15; see also Tex. R. App. P. 34.5(c), 37.1.

               In this case, the record does not include a trial court’s certification from the

December 2012 probation revocation, which is the proceeding from which appellant wishes to

appeal. Therefore, we abate the appeal and remand it to the trial court to issue a new certification

related to that proceeding. See Dears, 154 S.W.3d at 614-15; Tex. R. App. P. 37.1. The trial court

clerk is instructed to forward a supplemental clerk’s record containing the amended certification

to the clerk of this court no later than September 6, 2013.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: August 8, 2013

Do Not Publish




                                                 2